ON APPELLANT’S MOTION FOR REHEARING
McDONALD, Judge.
Appellant strenuously urges in his motion for rehearing that this court, in its opinion, has taken upon itself to invalidate a statement of facts which clearly sets out the evidence as it was tendered.
Appellant takes the position and contends that the notation made by the court reporter, being a portion that he (appellant) deleted, is no part of the statement of facts and that lines 14 and 15 on page 66 had no bearing upon the evidence that the same was offered; that such is surplusage and injected into the statement of facts by the official court reporter.
We are in no position to either weaken or bolster the facts; we can only view them as submitted to us, neither validating nor invalidating.
As stated by this court in Ex parte Denson, 165 Tex. Cr. Rep. 420, 307 S.W. 2d 952:
“It is incumbent upon the appellant to obtain the state*163ment of facts, to have the same properly approved, and to follow it up to see that it is filed as required by law.”
A statement of facts must be agreed to by counsel for both parties, or approved by the trial judge, in order to be considered by this court. Baird v. State, 162 Tex. Cr. Rep. 589, 288 S.W. 2d 67.
As stated in Rodriguez v. State, 164 Tex. Cr. Rep. 377, 298 S.W. 2d 835:
“If counsel are unable to agree upon that statement of facts submitted by the court reporter but the court does find it to be accurate, he may endorse such disagreement of counsel and aproval by the court and file the same.”
Remaining convinced that this cause was correctly disposed of in our original opinion, the motion for rehearing is overruled.